HAWKINS, J.
Relator filed in this court an original application for writ of habeas corpus seeking release from the custody of the sheriff of Harris county, Tex., who was holding him-by virtue of an order made by the district judge of the criminal district court ⅛ that county adjudging relator to be guilty of contempt. The sheriff was directed to show cause why the writ should not issue.
The sheriff’s sworn reply, to the order, shows that, before the order of this court was received in Harris county, ’the judge of the criminal district court had released relator, and that he is not now held under the contempt proceeding.
This renders it unnecessary to proceed further ’in the matter, and the cause is dismissed.